Citation Nr: 1713563	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include partial sacralization of the L5 vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 in the Army and from January 2005 to July 2005 in the Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). This appeal was remanded in December 2014 and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board has also considered documentation included in the Virtual VA system in reaching the determination below. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's partial sacralization of the L5 vertebra constitutes a congenital defect, and the defect was not subjected to, and did not undergo aggravation as a result of a superimposed disease or injury during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability, to include partial sacralization of the L5 vertebra, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2014). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

An December 2010 VCAA letter fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, 16 Vet. App. at 187. The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim. This letter indicated that additional information or evidence was needed to support this claim, and requested that the information or evidence be sent to VA. See Pelegrini II, 18 Vet. App. at 120-121. Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained. The Board finds that all records identified by the Veteran as relating to this claim have been requested and obtained. As such, the record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

With regard to a claim for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i). VA scheduled an examination for the Veteran in February 2015. However, the Veteran failed to report to the examination. VA attempted to contact the Veteran via phone using two, different phone numbers that it had for the Veteran to verify his reason for failure to report to the examination, however, there was no response at either phone number. See VA Form 27-0820, Report of General Information, dated July 2015. 

Pursuant to the Board's December 2014 remand, the Agency of Original Jurisdiction (AOJ) scheduled a VA examination for the Veteran, although the Veteran ultimately failed to appear for the examination, and the Board finds that there has been substantial compliance with the its March 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's failure to report for examination, the United States Court of Appeals for Veterans Claims (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Here, there is no indication in the record that mail was not received, see Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions), and the Veteran has not provided any evidence of good cause for his failure to report for the scheduled examination, to include alleging he did not receive notice. The Veteran's address has remained the same since he submitted his claim for service connection in 2010.

The actual notice to the Veteran informing him of the scheduled examination is not in the claims file, however, the Board finds that evidence in the Veteran's file points to the Veteran having received proper notice of the examination, which conclusion is based on multiple facts, which the Board will describe. For example, of record is a "Compensation and Pension Exam Inquiry," which shows the Veteran's current address, which address is correct and has not changed during the appeal period. This is the address that the VA Medical Center uses to send notice of an examination. Thus, the VAMC had the correct address. 

Following the Veteran's failure to report for the examination, VA contacted the Veteran at two phone numbers it has for the Veteran, and it listed the phone numbers. One of these phone numbers was written by the Veteran on multiple documents he submitted throughout the appeal. The VA employee wrote that he contacted the Veteran at both numbers, and there was no answer. Additionally, in the July 2015 supplemental statement of the case (SSOC), VA informed the Veteran of his failure to report for the February 2015 examination and that it had attempted to contact him to inquire of the reason he had failed to report for the examination, which it noted its attempts were unsuccessful. VA provided the Veteran with the provisions of 38 C.F.R. § 3.655 and told him in the "Reasons and Bases" that the decision would be based upon the evidence of record. The SSOC was sent to the Veteran's address, and there is no indication in the record that it was returned as undeliverable. 

Thus, the Veteran is presumed to have received the SSOC, which put him on notice both that he had failed to report for a VA examination and that his claim would be decided based on the evidence of record. By providing the provisions of 38 C.F.R. § 3.655(a), the Veteran was informed that he could provide evidence of good cause for the failure to report for the examination. The regulation provides examples of good cause. Neither the Veteran nor his representative has contacted VA to provide evidence of good cause for the failure to report for the examination or allege that the Veteran did not receive of the notice of the examination. The Board finds it reasonable to conclude that had the Veteran wanted to appear for an examination, he would have contacted VA after having received the SSOC to explain why he missed the examination, to include asserting the failure to receive notice of the examination. 

In the February 2017 post-remand brief, the Veteran's representative wrote that the AOJ "did not inform the appellant of his obligation nor the consequences of the failure to report under 38 C.F.R. § 3.655."  It requested that the Board remand the claim again for an examination with instructions for the AOJ to inform the Veteran of the consequences of his failure to report for the examination pursuant to 38 C.F.R. § 3.103. The Board does not find that another remand is warranted. First, the AOJ provided the Veteran with the entire provisions of 38 C.F.R. § 3.655 in the July 2015 SSOC, see pgs. 9-11, and told him in the "reasons and bases" that, "Since you failed to report for your examination, your claim is rated based on the evidence of record. Evidence expected from this examination, which might have been material to the outcome of your claim, could not be considered," see pg. 11. Thus, the Veteran was informed of what evidence the AOJ would review in connection with his claim following the failure to report for an examination. Second, this SSOC was issued in July 2015, and almost two years later, there has been no contact from the Veteran or his representative indicating the Veteran did not receive notice of the examination or expressing a willingness to report for an examination. The Veteran's representative did not allege in the post-remand brief that the Veteran did not receive notice, but only that notice was not in the file.

The Board concedes that the evidence in the record does not contain the notice sent to the Veteran informing him of the date, time, and location of the examination, but finds that other evidence in the file, at a minimum, put the Veteran on notice that he had been scheduled for an examination and failed to appear. Even in the February 2017 post-remand brief, the Veteran's representative did not write that the Veteran was willing to report for an examination, but only argued the failure of evidence of notice of the examination.

To reiterate, the Board finds that had the Veteran wanted to appear for an examination, he would have contacted VA after receiving the July 2015 SSOC to provide evidence of good cause for failing to report for the February 2015 scheduled examination. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112(a).

The Veteran's service treatment records dated January 31, 2000 through June 6, 2006 show that that he was treated for low back pain and had physical therapy for the condition throughout service. The records show that in July 2001 an X-ray showed abnormalities with four lumbar vertebrae that were likely due to the partial fusion of L5 to the sacrum. The records again show chronic low back pain with sacralization of L5 in December 2002. The records noted that physical therapy was continued and recommended. The Veteran's February 2004 discharge examination shows low back pain secondary to L5 sacralization.

The Veteran's VA treatment records from Minneapolis VA Medical Center and Manchester VA Medical Center do not show complaints of low back pain or treatment for the condition. The VA treatment records from Tomah VA Medical Center, dated March 21 2010 through May 7, 2010, show that that the Veteran had been treated there for low back pain with the recommendation of physical therapy. The X-ray taken on April 29, 2010 shows an impression of a transitional segment at L5. The records note minimal scoliosis, L5 is a transitional segment with an articulation transverse process on the left, with no evidence of fracture or spurring 

The VA examination dated February 14, 2011 from Minneapolis VA Medical Center gives a diagnosis of partial sacralization L5 vertebral body with pain. A thorough spine examination was completed to evaluate the claimed condition. The exam notes the Veteran's back pain during military service and notes the Veteran had not been treated since service for the condition. The Veteran reported doing stretching and taking Excedrin for current back pain. Following examination, the VA examiner provided an opinion that the Veteran's current partial sacralization L5 vertebral body with pain was not caused by or the result of or chronically aggravated by activities during military service. The examiner provided the rationale that the Veteran served in the military and had a congenital partial sacralization of the L5 vertebral body, which was a trigger for pain and that the Veteran had experienced pain in service.

The examiner noted that it was not a chronic aggravation, as Veteran had no ongoing chronic symptoms and did not receive any care until six years after military service, during which time the Veteran was able to enlist and work as a private contractor and horse trainer without any treatment for the Veteran's low back condition. She concluded that there is no documentation of a chronic aggravation of the Veteran's congenital low back condition due to military service.

On the Veteran's Notice of Disagreement (NOD), he stated that his condition was not congenital.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose medical conditions or determine their cause, as this requires specialized medical training and testing. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). Accordingly, the Veteran's lay testimony that he his back condition is not congenital and is instead due to military service is not competent.

With respect to diagnosed congenital partial sacralization of the L5 vertebra, the Board notes that sacralization is defined as "an anomalous fusion of the fifth lumbar vertebra to the first segment of the sacrum..." See Dorland's Illustrated Medical Dictionary 1687 (31st ed. 2007). The definition describes sacralization as an anomalous developmental defect that is static in nature. Thus, all evidence, including indications from the February 2011 VA examiner, point to the Veteran's condition as being a congenital defect rather than a disease. This conclusion is not contradicted by any other medical evidence of record. Accordingly, the Board concludes that the preponderance of the evidence supports a finding that the Veteran had a congenital defect when he entered active duty for training in February 2000.

A congenital or developmental defect is not considered a disease or injury for VA purposes. 38 C.F.R. §§ 3.303(c). Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law. Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects. Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service, which results in additional disability. 38 U.S.C.A. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009). The Court recognized that a VA General Counsel opinion on the subject concluded that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin, 22 Vet. App. at 394 (citing VA Gen. Coun. Prec. 82-90 (July 18, 1990)).

Here, the presumption of soundness does not apply with respect to diagnosed congenital partial sacralization of the L5 vertebra, therefore the Veteran's condition was present prior to and during his period of active service. Additionally, the evidence fails to show that the Veteran's partial sacralization of L5 vertebra was subjected to or aggravated by a superimposed disease or injury during service.

While he testified that he began having back pain in service as a result of lifting heavy items, his spine was frequently noted in his STRs to be unremarkable on examination, other than the noted congenital defect. Moreover, the February 2011 VA examiner provided a clear opinion that the congenital defect was not chronically aggravated by an in-service event, injury, or illness.

The Board has considered the Veteran's reports of onset of back pain during service and of having pain ever since the time of his active service. After weighing that evidence against the VA examiner's opinion and the findings in the STR's, the Board finds the evidence against a nexus more probative than the evidence favorable to a nexus.

As such, the evidence preponderates against a finding that preexisting congenital partial sacralization of the L5 vertebra was subject to or underwent aggravation as a result of a superimposed disease or injury during the period of qualifying service.

Accordingly, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim for a service connection for a back disability, to include partial sacralization of the L5 vertebra, must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, to include partial sacralization of the L5 vertebra, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


